Citation Nr: 0802831	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for a low back 
disability.  

2.	Entitlement to service connection for hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1972 until 
February 1976.    


These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

The veteran elected in his February 2006 substantive appeal 
to have a Travel Board hearing and one was scheduled.  
However, in an August 2007 statement in support of the claim, 
the veteran withdrew the request for a hearing and asked that 
his appeal be forwarded to the Board for immediate 
consideration.  

The issue of entitlement to service connection for hearing 
loss disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
that the veteran has a current chronic low back disability.  


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, February 2004 and March 2006 letters from the 
AOJ to the appellant satisfied VA's duty to notify.  The 
initial letter informed the veteran of what evidence was 
necessary to establish entitlement to the benefit he claimed 
and advised him of his and VA's respective duties for 
obtaining evidence.  He was told what VA had done to help his 
claim and what he could do to assist.  In addition, the March 
2006 letter asked the appellant to provide any evidence in 
his possession that pertained to his claim and informed the 
veteran that a disability rating and effective date would be 
assigned in the event that he was awarded the benefit sought.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
second letter, which provided an updated and appropriate VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice requirements were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  
In this case, the claims file contains some Reserve service 
medical records, as well as reports of a private post-service 
examiner.  Additionally, the veteran's own statements in 
support of his appeal are affiliated with the claims folder.  
It is noted that the veteran's service medical records (SMRs) 
are largely unavailable.  In such circumstances, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (finding 
that the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).

A review of the claims file indicates that VA attempted to 
locate the veteran's complete service medical records.  A 
request for records was submitted to the National Personnel 
Records Center (NPRC) in April 2004.  The request explained 
that, while the veteran's Navy Reserve records had been 
located, medical records from his active duty service were 
absent.  The request specifically asked that a search be 
conducted for the veteran's service medical records for his 
period of active duty in the Navy, from February 17, 1972 to 
February 2, 1976.  A response received in June 2004 to the 
request indicated that, while the veteran's personnel record 
was retired to "Code 13," the health jacket (SMRs) was not 
part of the file.  NPRC also suggested that the RO contact 
the Records Management Center (RMC) in St. Louis, Missouri.  
The RO subsequently requested the veteran's records from the 
identified RMC.  In June 2004, RMC responded, indicating that 
they have "no SMRs for this veteran at [the] facility."  
Thereafter, in a July 2004 memorandum, VA made a formal 
finding that the service records for the veteran's active 
duty service are unavailable for review. 

Based on the foregoing, it is not felt that additional 
efforts are required under the VCAA.  Indeed, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The Board is of the opinion that all available evidence that 
could substantiate the claim has been obtained based on 
previous search attempts.  In view of the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his appeal.  Hence, VA's 
duty to assist the veteran in the development of his claim 
has been satisfied.  The Board finds that adequate efforts 
were undertaken by the RO in developing the veteran's claim.  
It is not felt that additional efforts are required under the 
VCAA. 

VA's duty to assist also includes providing a VA medical 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  A medical examination is "necessary" if the 
evidence of record (lay or medical) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not afforded a medical 
examination relative to his claim for service connection for 
a low back disability.  The Board, after careful review of 
the claims folder, has found that such examination is not 
"necessary" as defined by the statute.  All evidence has 
been reviewed and there is no competent evidence in the 
record to indicate that the claimant had any incident or 
clinical finding in service, or current finding, reasonably 
indicative of any low back disability.  The only evidence 
indicating the veteran suffers from a low back disability are 
his own lay statements.  The Board takes particular note of 
the veteran's Reserve service medical records.  The veteran 
asserts that he injured his lower back while on active duty.  
See January 2004 claim, Part A, p. 5.  However, there is no 
finding by a physician of a low back disability in any of the 
veteran's Reserve medical examinations from 1984 through 
1989, or in 1994 and 1996.  In this regard, the Board notes 
that in a report of medical history completed in February 
1996, the veteran reported having hurt his low back while on 
active duty, and indicated he had, or had had, low back pain.  
A clinician noted as medical history summary that the veteran 
had a low back chronic problem of occasional flare-up.  
Significantly, however, no low back abnormality was 
identified on clinical examination at that time.  While the 
veteran is credible to complain of low back pain, and to 
report having hurt his low back on active duty, the veteran's 
statements are insufficient to trigger VA's duty to provide 
an examination, when considered in conjunction with the 
absence of clinical identification of any back abnormality on 
physical examination.  The Court has held that, where the 
supporting evidence of record consists only of a lay 
statement, VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical examination.  See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004).  The Board is thus 
of the opinion that providing the veteran with an examination 
is not necessary, and no reasonable possibility exists that 
with such assistance his claim for service connection for a 
low back disability could be substantiated.  See 38 U.S.C.A. 
§ 5103A. 

Legal Criteria and Analysis 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection will also be approved for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions of causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran argues that he is entitled to service connection 
for a low back disability.  In order to establish service 
connection, the veteran must provide evidence of current 
disability, an in-service injury or disease, and a nexus 
between the current disability and the in-service injury or 
disease.  In this case, the record does not reflect that the 
veteran has any current low back disability.  There is no 
evidence in the record of any post-service treatment or 
diagnosis of a low back disability.  The veteran's identified 
medical records do not contain a finding or diagnosis of a 
low back disability or any symptoms reasonably attributable 
thereto.  There is no competent medical evidence whatsoever 
indicating that the veteran has a history of a low back 
disability.  Therefore, in the absence of any evidence to the 
contrary, the Board must conclude that there has been no 
demonstration by competent clinical evidence of record that 
the veteran has a current low back disability.

There cannot be a valid claim for service connection unless 
there is proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The only evidence 
offered to prove that the veteran has a low back disability 
are his own statements.  However, as a lay person with no 
demonstrated medical expertise, his opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu, 2 Vet. App. at 494-95.  There is no 
clinical evidence of record to support the veteran's claim 
that he has a low back disability.  Therefore, as the 
evidence of record fails to establish that the veteran has 
low back disability, the Board finds that the preponderance 
of the evidence in this case falls against the claimant, 
making the benefit of the doubt rule inapplicable.  See 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disability 
is denied. 


REMAND

As previously established, VA's duty to assist includes the 
requirement that VA afford the claimant a clinical 
examination where appropriate.  Following a review of the 
claims file, the Board finds that further development is 
required under the VCAA regarding the veteran's claim for 
entitlement to service connection for hearing loss 
disability.  

The veteran asserts that service connection is warranted for 
hearing loss disability.  The veteran's DD Form 214 
establishes that the veteran had a military occupational 
specialty of FTG, a.k.a. Fire Control Technician.  In 
addition, the veteran has stated that he was exposed to noise 
during two shipwrecks, and also exposed to gunshots when 
stationed just beyond a forward gun mount.  See May 2004 
Statement in Support of Claim.  As such, acoustic trauma due 
to noise exposure is conceded as such is consistent with the 
circumstances of the veteran's service.  See 38 U.S.C.A. 
§ 1154(a) (West 2002).  Further, a private medical physician 
has submitted a statement indicating that the veteran has 
severe sensorineural hearing loss.  While medical evidence 
supports the veteran's contention of current hearing loss 
disability, and the veteran's DD Form 214 confirms a military 
occupation consistent with exposure to noise trauma, there is 
no competent evidence in the record to indicate whether or 
not the claimant's condition can be considered a disability 
for VA purposes in accordance with 38 C.F.R. § 3.385, or 
whether the condition is etiologically related to his active 
military service.  See 38 C.F.R. § 3.159 (2007).  In this 
case, the veteran was not provided an audiological 
examination to address either of these questions. 


Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
audiological examination to ascertain the 
nature and etiology of his current 
hearing loss disability.  Auditory 
thresholds in decibels, for the right and 
left ears, for the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz, as well 
as speech recognition scores, for the 
right and left ears, using the Maryland 
CNC Test, must be provided.  The examiner 
should opine as to the etiology of any 
current hearing loss disability.  
Specifically, an opinion is requested as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that his current hearing loss disability 
is etiologically related to acoustic 
trauma in service.  The VA examiner 
should take into consideration the 
veteran's medical, occupational, and 
recreational history of exposure to noise 
since his active service.  All opinions 
expressed by the examiner should be 
accompanied by a detailed rationale.  The 
claims folder must be made available for 
review by the examiner in conjunction 
with the examination and the examiner 
should indicate that such review was 
performed.  

2.	After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraph, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


